DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
	The response filed on 4/4/2022 is not in in conformance with the Office’s rules and regulations regarding claim amendments. In particular, claim 1 recites amendments that are not properly underlined. Claim 7 is indicated as “Original” when its correct status is “Currently Amended”. In an effort to continue prosecution, the amendments have been entered, but the Applicant should be mindful of the proper format for making amendments. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  In this case, withdrawn claims 11-21 were canceled by the amendment filed on 4/4/2022, the added claims should have started with claim number 22, but the amendment filed on 4/4/2022 improperly has claim 21 as the first added claim.  Misnumbered claims 21-24 been renumbered 22-25, respectively.
Claim 7 is objected to because of the following informalities:
Claim 7 recites “continuously performing the” in line 2 and should recite --continuously perform the--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 8, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the physiological performance data” in line 1 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear what relationship this physiological performance data has with the other features of the claim.
Claim 5 recites “the physiological performance data” in lines 1-2 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear what relationship this physiological performance data has with the other features of the claim.
Claim 8 recites “the physiological performance data” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear what relationship this physiological performance data has with the other features of the claim.
Claim 22 recites the limitation "the alert" in line 1 in which there is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a feedback unit to alert” (“to alert” being an infinitive verb) and it is unclear if “the alert” recited in claim 22 (“the alert” being a noun) is the same thing being referred to in Claim 1. 
Claim 24 recites the limitation "the alert" in line 1 in which there is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a feedback unit to alert” (“to alert” being an infinitive verb) and it is unclear if “the alert” recited in claim 22 (“the alert” being a noun) is the same thing being referred to in Claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

No claim limitation is rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cunningham et al. (US 20200077936 A1) (Cunningham)(previously cited). 
Referring to Claim 1:  Cunningham teaches a biomarker diagnostic system comprising: a sensor (see Cunningham figure 2, paragraph [0029], sweat sensing device, 100) configured to collect a sweat sample (see Cunningham paragraph [0029], a sweat collector) from a biological subject and to detect a presence of biomarkers in the collected sweat sample, the biomarkers including a metabolite and a protein selected from a group consisting of dermcidin, prolactin-inducible protein, zinc-alpha- 2-glycoprotein, serum albumin, secretoglobin family 1D member 2, calcium-transporting ATPase type 2C member 2, mucin-like protein 1, clusterin, and desmoglein-1 (see paragraph [0046] “microalbumin (also albumin)” and paragraph [0052] “Microalbumin (also Albumin) is the most abundant protein found in human blood plasma”); a processor operatively coupled to the sensor, wherein the processor (see Cunningham figure 1, paragraphs [0028], [0033] and [0063], reader device, 150) is configured to: perform metabolic and proteomic profiling (see Cunningham paragraph [0036] lists common substances found in sweat and paragraph [0061] mentions multiple different proteins as kidney biomarkers;  it is understood that the device would be fully capable of performing proteomic profiling if the device can, see paragraph [0062], “measure the concentrations of one or more targeted biomarkers in sweat”) of biomarkers in the sweat sample based on the detected presence of the biomarkers (see Cunningham paragraph [0061] “use kidney biomarker concentrations in sweat to indicate or diagnose kidney-related health conditions”); compare the metabolic and proteomic profile with a predetermined profile (see Cunningham paragraph [0061], baseline profile and paragraph [0063], “by comparing…to a predetermined normal or baseline…profile) of the biomarkers; and determine a physiological status of the biological subject based on the comparison (see Cunningham paragraph [0063], “physiological states may be identified based on the flagged biomarker”); and a feedback unit (see Cunningham figure 1, paragraphs [0028], [0033] and [0063], wherein the reader device 150 can be a smart phone or other portable electronic device and it is clear that the reader device includes a feedback unit to provide notification to the individual) operatively coupled to the sensor and the processor and configured to alert the biological subject of the physiological status (see Cunningham paragraph [0063], “notification can be communicated to the individual”).
Referring to Claim 3: Cunningham teaches the system of claim 1, wherein the sensor comprises a wearable exercise-tracking device attached to the biological subject (see Cunningham paragraph [0004], “sweat sensing device worn on the skin” and paragraph [0033] indicates hydration data). Therefore, it would be clear that the device mentioned in Cunningham is fully capable of being used as an exercise tracking device due to it being attached to the skin and relaying a status of hydration.
Referring to Claim 4:  Cunningham teaches the system of claim 1, wherein the physiological performance data comprises hydration data, nutrition data, physical exertion status data, recovery data, or combinations thereof of the biological subject (see Cunningham paragraph [0033], “hydration data”).
Referring to Claim 5: Cunningham teaches the system of claim 1, wherein the feedback unit is configured to output the physiological performance data, in real-time (see Cunningham paragraph [0033], “real-time data”), as the biological subject is undergoing physical activity during which the sweat sample is collected and based on a real-time determination of the physiological status of the biomarkers by the processor (see Cunningham paragraph [0033], “allow a system user to compare an individual’s historical analyte and external data profiles, to a real-time situation as it progresses”; stating that a user is able to compare data profiles in real time, it is understood that the device would be fully capable of outputting the physiological performance data in real-time).
Referring to Claim 6: Cunningham teaches the system of claim 1, wherein the sensor is configured to: continuously collect the sweat samples (see Cunningham paragraph [0065], “configured to continuously monitor;” in this case, when the device is continuously monitoring, it is understood that the device would be fully capable of also continuously collecting sweat samples) from the biological subject.
Referring to Claim 7: Cunningham teaches the system of claim 6, wherein the processor  is configured to: continuously performing the metabolic and proteomic profiling of the biomarkers in the sweat sample (see Cunningham paragraph [0033], “sweat sensor data that may be monitored includes real-time data and trend date;” stating that sweat sensor data, including real-time data, may be monitored, it is understood that continuous collection and monitoring would occur in real-time simultaneously); compare the continued metabolic and proteomic profile with the predetermined profile of the biomarkers (see Cunningham paragraph [0033], “compare an individual’s profiles…to a real-time situation”); and continuously determine the physiological status of the biomarkers based on a continuous collection of the sweat samples by the sensor and the continued metabolic and proteomic profiling (see Cunningham paragraph [0033], “real-time situation as it progresses…used to identify individuals that are in need of additional monitoring”).
Referring to Claim 8: Cunningham teaches the system of claim 7, wherein the feedback unit is configured to: continuously output the physiological performance data based on the continuous collection of the sweat samples by the sensor (see Cunningham paragraph [0033], “allow a system user to compare…data profiles to a real-time situation as it progresses;” stating that a user is able to compare data profiles to a real-time situation implies that it is understood that continuous collection and monitoring would occur. If a user is able to compare data profiles, it would be understood that data would be continuously outputted).
Referring to Claim 9: Cunningham teaches the system of claim 1, wherein the processor is configured to: perform a data analytics assessment based on the physiological status to determine a physiological event prediction of the biological subject (see Cunningham paragraph [0066], “algorithm[s] can evaluate the physiological state”).
Referring to Claim 10: Cunningham teaches the system of claim 9, wherein the feedback unit is configured to: output a signal based on the physiological event prediction determined by the processor (see Cunningham paragraph [0063], “if an individual’s measured biomarker level exceeds one or more applicable baseline levels, one or more physiological states may be identified…a notification can be sent”).
Referring to Claim 22: Cunningham teaches the system of claim 1, wherein the alert by the feedback unit includes a suggested action to alter the physiological status (see Cunningham paragraph [0063] “notification can be communicated to the individual, caretaker, or other system user to schedule appropriate therapeutic intervention, as indicated at step 380”) .	Referring to Claim 23: Cunningham teaches the system of claim 1, wherein the physiological status includes low blood sugar, malnourishment, dehydration, over-exertion, or a combination thereof (see Cunningham paragraph [0033] “a target individual's hydration level over time, can be used to predict future performance, or the likelihood of an impending physiological event…also be used to identify individuals that are in need of additional monitoring or instruction, such as the need to drink additional water”).
Referring to Claim 24: Cunningham system of claim 1, wherein the alert includes an audio signal, a vibrational signal, a visual signal, or a combination thereof (see Cunningham figure 1, paragraphs [0028], [0033] and [0063], wherein the reader device 150 can be a smart phone or other portable electronic device and it is clear that the reader device includes a feedback unit to provide notification to the individual; when the reader device is a smart phone, audio signals, vibrational signals, a visual sign or a combination thereof would be the type of alert).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 20200077936 A1) (Cunningham)(previously cited) in view of Kajisa et al. (US 2020/0049654 A1)(Kajisa).
Referring to Claim 25: Cunningham teaches a biomarker diagnostic system, but is silent to wherein the biomarkers include at least one of proline, valine, threonine, leucine, isoleucine, and glutamic acid.
Kajisa teaches a biosensor used to detect trace amounts of biomarkers in bodily fluids, such as blood or sweat (see Kajisa paragraph [0047]) wherein the biomarkers include at least one of proline, valine, threonine, leucine, isoleucine, and glutamic acid (see Kajisa paragraph [0047] “glutamic acid”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the biomarker diagnostic as taught by Cunningham with the biosensor of Kajisa in order to detect substances in biofluids. 
Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered.
Claim objections
In view of the claim amendments filed on 4/4/2022, the previous claim objections are withdrawn.  However, there are new claim objections that were necessitated by the claim amendments filed on 4/4/2022.
35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 25 U.S.C 112 (pre-AIA ) second paragraph, that were necessitated by the claim amendments filed 4/4/2022.
Prior art rejection
The Applicant asserts: 

    PNG
    media_image1.png
    120
    819
    media_image1.png
    Greyscale

This argument is not persuasive since the features upon which applicant relies are taught by Cunningham. Cunningham teaches microalbumin being a biomarker in paragraph [0046] and paragraph [0052] clearly teaches that “microalbumin (also Albumin) is the most abundant protein found in human blood”. It is clear that the albumin referenced in Cunningham is considered serum albumin since it is in blood. 
Prior art rejection of the dependent claims
The rejection of the dependent claims are proper because the prior art teaches and/or suggests the features of the dependent claims as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791